DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita 2014/0124462.
In Re Claim 1, Yamashita teaches a buffer device for temporarily storing at least one article container for containing an article to be picked up, comprising:					at least one placing unit (30R) on which the at least, one article container (P) is placed and which is configured to transport the placed article container in a transport direction Arrows shown for direction of 30R and 50 R, Fig. 3) which is a direction away from a pick-up area (area of transfer shown between 22 and 50R, Fig. 3);										a supply unit (50R) which supplies the at least one article container from the pick-up area to an end area on a side of the at least one placing unit close to the pick-up area; and				a movable shuttle (10, Fig. 3) which Includes a movable carriage unit (18) and a transfer device (20), 													the movable carriage unit is configured to travel in the transport direction (Travels as shown in Fig. 3 along guide rails described in Paragraph 27and 29) and is configured for at least one article container to be placed thereon, (See Fig. 3 and 4)								the transfer device is configured to transfer the at least one article container at least between the at least one placing unit and the movable carriage unit, (See Fig. 3) and 				the movable shuttle is configured to travel in the transport, direction. (See Fig. 3)
In Re Claim 2, Yamashita teaches wherein the at least one placing unit includes a plurality of placing units (30L, 30R, Fig. 3 and 4).
In Re Claim 3, Yamashita teaches wherein the plurality of placing units are disposed parallel with each other in a state where a traveling area of the movable shuttle is interposed between two placing units adjacent to each other of the plurality of placing units.  (See Fig. 3) 
In Re Claim 4, Yamashita teaches a collect device (34, 36, Fig. 3) which collects the at least one article container from an end area on a side of the at least one placing unit far from the pick-up area.
In Re Claim 5, Yamashita teaches wherein the at least one article container includes a plurality of article containers (P, Fig. 3),										the buffer device further comprising:								a containing unit (14R, 14L) which contains the plurality of the article containers and which is provided separately from the at least one placing unit. (See Fig. 3) 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652